J-S13010-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

JOSEPH JACKSON

                            Appellant                  No. 1352 MDA 2021


           Appeal from the PCRA Order entered September 23, 2021
                In the Court of Common Pleas of York County
              Criminal Division at No: CP-67-CR-0002027-2017


BEFORE: STABILE, J., KING, J., and STEVENS, P.J.E.*

MEMORANDUM BY STABILE, J.:                            FILED: JUNE 13, 2022

        Appellant, Joseph Jackson, appeals from the September 23, 2021

order entered in the Court of Common Pleas of York County, granting in

part1 and denying in part his petition for collateral relief filed pursuant to the

Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. Appellant,




____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 The PCRA court granted the petition with respect to sentencing. In its
opinion accompanying the September 23, 2021 order, the PCRA court
conceded its error in calculating Appellant’s prior record score and in failing
to merge Appellant’s convictions for sentencing; acknowledged the sentence
should be vacated; and advised it would resentence Appellant upon return of
jurisdiction to that court. PCRA Court Opinion, 9/23/21, at 38-41.
J-S13010-22


who was convicted of robbery and terroristic threats,2 contends the PCRA

court erred when it did not find trial counsel ineffective for failing to request

a jury instruction on the definition of theft. For the reasons set forth herein,

we affirm the PCRA court’s order with respect to the jury instruction.

Further, we remand for resentencing using the correct prior record score and

merging Appellant’s terroristic threats conviction with his robbery conviction.

        On direct appeal, this Court affirmed Appellant’s judgment of sentence.

In a memorandum opinion, we incorporated the factual and procedural

background set forth in the trial court’s Rule 1925(a) opinion as follows:

        On February 7, 2017, at approximately 9:28 a.m., the West
        Manchester Township Police Department was dispatched to Taco
        Bell located at 2189 White Street, Manchester Township, in
        response to a reported armed robbery. Upon arrival, the shift
        manager, Lisa Ericson, reported to officers that a man, who had
        been lurking in the parking lot, confronted her at her vehicle as
        she was carrying a Citizens Bank deposit bag, grabbed her
        vehicle door, and told her to start the ignition of her vehicle or
        he would shoot her with a gun. Ms. Ericson complied with the
        man’s demand to start her car then she grabbed the deposit bag
        from the front passenger seat before exiting her vehicle;
        however, the man directed Ms. Ericson to leave the deposit bag
        on the seat. She left the deposit bag on the seat, exited her
        vehicle, and went back inside of Taco Bell, leaving the man in
        the driver’s seat of her vehicle. Once back inside of Taco Bell,
        she immediately sounded the alarm, called 911 emergency, and
        reported the incident to a co-worker.

        Upon Sergeant Jeffrey S. Snell’s arrival to Taco Bell, Ms. Ericson
        provided the description that her assailant was a light-skinned
        black male, approximately 5’6” in height who was wearing a
        green jacket, blue jeans, a black beanie and sunglasses.
____________________________________________


2   18 Pa.C.S.A. §§ 3701(a)(1)(ii) and 2706(a)(1), respectively.



                                           -2-
J-S13010-22


      Responding officers from York City converged on the area and
      after a brief foot pursuit, located Appellant hiding amongst
      construction equipment near the northeast corner of Rt. 74 and
      Rt. 30. Officers transported Appellant to Taco Bell at which time
      Ms. Ericson positively identified him as the man who robbed her
      of the deposit bag.

      York County Assistant Public Defender Eric W. White, Esquire,
      represented Appellant during trial proceedings. Following a jury
      trial on November 2, 2017, a jury unanimously convicted
      Appellant of Count 1 (Robbery) and Count 3 (Terroristic Threats)
      of the Criminal Information. The jury acquitted Appellant of
      Count 2 (Criminal Attempt of Robbery of a Motor Vehicle). On
      December 18, 2017, Appellant was sentenced to a term of ten
      (10) to twenty (20) years of confinement for Count 1 and a term
      of one (1) to two (2) years of confinement for Count 3, to run
      consecutively to Count 1, for an aggregate sentence of eleven
      (11) to twenty-two (22) years.

Commonwealth        v.   Jackson,    No.   303    MDA    2018,    unpublished

memorandum at 1-2 (Pa. Super. filed January 24, 2019) (quoting Trial Court

Opinion, 6/5/18, at 2-4) (brackets omitted).     After this Court affirmed his

judgment of sentence, Appellant filed a petition for allowance of appeal,

which our Supreme Court denied on August 6, 2019.

      On July 31, 2020, Appellant filed a timely pro se PCRA petition

asserting twelve claims of ineffectiveness of preliminary hearing counsel,

trial counsel, and direct appeal counsel. On November 6, 2020, appointed

PCRA counsel filed an amended petition incorporating Appellant’s petition

and clarifying two grounds raised in the pro se petition, specifically Grounds

9 and 10, relating to Appellant’s prior record score and merger of sentences,

respectively. Following an evidentiary hearing conducted over two days, the

PCRA court issued its September 23, 2021 order, granting in part and

                                    -3-
J-S13010-22


denying in part Appellant’s amended petition. The petition was granted with

respect to the prior record score and merger of sentences,3 but was denied

in all other respects. This timely appeal followed. Both Appellant and the

PCRA court complied with Pa.R.A.P. 1925.

        On appeal, Appellant asks us to consider the following issue:

           [Whether t]he PCRA court erred when it denied Appellant’s
           petition because trial counsel was ineffective for not
           requesting an instruction on the definition of theft.

Appellant’s Brief at 4.

        “On appeal from the denial of PCRA relief, our standard of review is

whether the findings of the PCRA court are supported by the record and free

of legal error.”    Commonwealth v. Abu-Jamal, 833 A.2d 719, 723 (Pa.

2003) (citation omitted). “We view the findings of the PCRA court and the

evidence of record in a light most favorable to the prevailing party.”

Commonwealth v. Mason, 130 A.3d 601, 617 (Pa. 2015) (citation

omitted).

        To prevail on a claim of ineffective assistance of counsel, a petitioner

must plead and prove: (1) that the underlying issue is of arguable merit; (2)

that counsel had no reasonable strategic basis for the action or inaction; and

(3) that counsel’s error prejudiced the petitioner, such that the outcome of

the underlying proceeding would have been different but for counsel’s error.

____________________________________________


3   See n. 1.



                                           -4-
J-S13010-22


Commonwealth v. Spotz, 84 A.3d 294, 311-12 (Pa. 2014). A petitioner’s

failure to prove any of the three prongs is fatal to the petition. Id. at 311.

We presume that counsel was effective, and the petitioner bears the burden

of proving that counsel’s performance was deficient and that such deficiency

prejudiced him. Id.

      Appellant’s sole issue on appeal involves a claim of trial counsel

ineffectiveness for failing to request a jury instruction defining theft, a crime

with which Appellant was not charged.       As noted, Appellant was charged

with, and convicted of, robbery.     In his brief filed in the instant appeal,

Appellant acknowledges, “[Appellant] testified on his own behalf at trial. He

admitted he committed theft, but denied having a gun or threatening

Ericson.” Appellant’s Brief at 7 (citing Notes of Testimony, Trial, 11/2/17, at

197-99). Following the close of testimony, the trial court instructed the jury

on robbery as follows:

      The first offense, to find the Defendant guilty of this offense, you
      must find that the following two elements have been proven
      beyond a reasonable doubt:

         First, that the Defendant threatened the victim with
         serious bodily injury, or intentionally put the victim in fear
         of serious bodily injury, or committed or threatened to
         immediately commit the felony of aggravated assault.

         And second, the Defendant did this during the course of
         committing a theft.

Notes of Testimony, Trial, 11/2/17, at 249.




                                      -5-
J-S13010-22


       In his brief, Appellant acknowledges that “[t]heft is an undefined

element of robbery under the Pennsylvania Crimes Code.” Appellant’s Brief

at 12. Appellant argues:

       Though [Appellant] was not charged with theft, the crux of the
       defense presented at trial was that [Appellant] did not commit
       robbery by threatening to shoot the victim before taking the
       money bag from her vehicle, but instead only took the money
       bag from the seat of her vehicle and ran off. Based on the
       evidence presented at trial, the jury could have rationally found
       [Appellant] only committed theft, and since theft was not
       charged, acquit him of the robbery and terroristic threats.

Id.

       Rejecting Appellant’s assertion, the PCRA court explained:

       Trial counsel testified that he had a reasonable basis for not
       requesting this jury instruction due to his strategy of attempting
       to receive an entire acquittal on the robbery by arguing to the
       jury [Appellant] did not take the bank bags by force. [Notes of
       Testimony, PCRA Hearing, 5/10/21, at 46, 54.] “The goal of
       seeking compete acquittal does not constitute ineffective
       assistance [of] counsel.” Commonwealth v. Harrison, 663
       A.2d 238, 241 (Pa. Super. 1995). Trial counsel articulated a
       reasonable trial strategy for not seeking an instruction on a
       lesser charge, and therefore the ineffective assistance of counsel
       claim fails.

PCRA Court Opinion, 9/23/21, at 15-16.

       This Court considered a similar challenge recently in Commonwealth

v. Pugh, 2021 WL 5232437 (Pa. Super. November 10, 2021.)4            In Pugh,

____________________________________________


4  See Pa.R.A.P. 126(b) (providing that unpublished non-precedential
memorandum decisions of the Superior Court filed after May 1, 2019 may be
cited for their persuasive value).




                                           -6-
J-S13010-22


the appellant was convicted of robbery. On direct appeal, he asserted, inter

alia, a challenge to the sufficiency of evidence supporting his robbery

conviction.     After this Court rejected his sufficiency claim and affirmed his

judgment of sentence, Pugh filed a PCRA petition, which was denied.             On

appeal from that denial, he argued PCRA court error for failing to find trial

counsel ineffective based on counsel’s failure to request a jury instruction for

theft.

         This Court dismissed Pugh’s argument, holding:

         Because theft is an element of the offense of robbery, the failure
         to request a theft charge where a defendant was charged with
         robbery      is   an     ineffectiveness    claim   of    arguable
         merit. See Commonwealth v. Humpheys, 532 A.2d 836, 840
         (Pa. Super. 1987) (citing Commonwealth v. Robinson, 425
         A.3d 748, 750-51 (Pa. Super. 1980)). However, this is not a
         rule of ineffectiveness per se. Rather, the petitioner must still
         plead and prove prejudice. Id. Where the evidence supports a
         finding of theft, the failure to object to an incomplete charge is
         not prejudicial. See Commonwealth v. Ennis, 574 A.2d 1116,
         1121 (Pa. Super. 1990) (trial counsel not ineffective for failing to
         object to omission of the definition of theft from instructions for
         robbery where this Court already held the evidence to be
         sufficient to sustain the robbery conviction).

         The evidence here supported a finding of theft. Pugh’s argument
         does not address the evidence introduced at trial. Instead, he
         baldly concludes without further argument that a reliable
         determination of guilt could not take place. Pugh's Br. at 15.
         Theft of movable property, as is at issue here, occurs when a
         person “unlawfully takes, or exercises unlawful control over,
         movable property of another with intent to deprive [the other
         person] thereof.” 18 Pa.C.S.A. § 3921(a). The testimony at trial
         was that Pugh brandished a gun, demanded the victim’s cell
         phone and wallet, and the victim gave them to him. That was
         sufficient to prove theft.




                                        -7-
J-S13010-22


        Pugh failed to prove that he was prejudiced by the omission of
        the jury instruction for theft. He is not entitled to relief. Ennis,
        574 A.2d at 1121.

Id. at *2.

        In the instant case, as in Pugh, this Court similarly concluded on

direct appeal “that the victim’s testimony was sufficient to prove that in the

course     of committing      a   theft, Appellant      threatened     the   victim and

intentionally put her in fear of immediate serious bodily injury.                    This

evidence aptly satisfied every element of the crime of robbery as charged.”

Jackson, supra, at 5-6. Therefore, because this Court determined on direct

appeal that the evidence was sufficient to sustain Appellant’s robbery

conviction, Appellant cannot prove he was prejudiced by the omission. See

Pugh, supra, at *2.

        Whether based on the PCRA court’s determination that counsel

articulated a reasonable trial strategy for not seeking an instruction defining

theft    (i.e.,   Appellant   failed   to   establish   the   second    prong   of   the

ineffectiveness test, see Spotz, 84 A.3d at 311), or based on our agreement

with this Court’s conclusion in Pugh that Appellant was not prejudiced by

the omission (i.e., Appellant failed to establish the third prong of the

ineffectiveness test, see Spotz, id. at 311), we conclude that Appellant’s




                                            -8-
J-S13010-22


ineffectiveness claim fails.5      Again, the failure to prove any prong of the

ineffectiveness test is fatal to the petition.       Spotz, 84 A.3d at 311.

Consequently, Appellant’s issue on appeal is meritless.

       We find that the PCRA court’s rejection of Appellant’s jury instruction

issue is supported by the record and free of legal error.         However, we

recognize that the PCRA court conceded Appellant’s prior record score and

merger issues had merit. See PCRA Court Opinion, 9/23/21, at 38-41. The

Commonwealth does not contest that determination.          Therefore, while we

affirm the PCRA court’s order with respect to the jury instruction issue, we

must vacate Appellant’s judgment of sentence and remand for resentencing

based on the correct prior record score and recognizing that Appellant’s

conviction for terroristic threats merges with his robbery conviction for

sentencing.

       Order affirmed. Case remanded for further proceedings in accordance

with this Memorandum. Jurisdiction relinquished.




____________________________________________


5It is well established that “this Court may affirm a PCRA court’s order on
any legal basis.” Commonwealth v. Parker, 249 A.3d 590, 595 (Pa.
Super. 2021).



                                           -9-
J-S13010-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 06/13/2022




                          - 10 -